Citation Nr: 1812710	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-38 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral chondromalacia patella.  

2.  Entitlement to service connection for a bilateral hip disorder.  

3.  Entitlement to service connection for a pelvis disorder.  

4.  Entitlement to service connection for residuals of a groin injury.  

5.  Entitlement to service connection for a gastrointestinal disability (constipation).  

6.  Entitlement to an earlier effective date for post traumatic stress disorder (PTSD).  

7.  Entitlement to an earlier effective date for eligibility for Dependents Educational Assistance under 38 U.S.C. Chapter 35 (2012).  

8.  Entitlement to an earlier effective date for lumbar spinal stenosis, with intervertebral disc syndrome (IVDS).  

9.  Entitlement to an earlier effective date for right lower extremity radiculopathy.  

10.  Entitlement to an earlier effective date for left lower extremity radiculopathy.  

11.  Entitlement to an earlier effective date for a scar of the neck.  

12.  Entitlement to an earlier effective date for left eye exophthalmos with exposure keratitis.  

13.  Entitlement to an increased rating in excess of 10 percent for right lower extremity radiculopathy.  

14.  Entitlement to an increased rating in excess of 10 percent for a scar of the neck.  

15.  Entitlement to an increased rating in excess of 10 percent for left eye exophthalmos with exposure keratitis.  

16.  Entitlement to an increased rating in excess of 20 percent for lumbar spinal stenosis with IVDS.  

17.  Entitlement to a rating in excess of 10 percent for left lower radiculopathy.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 1987.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In February 2018, VA received notice from the Social Security Administration that the appellant died in November 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


